Per Curiam.
The plaintiff recovered a judgment for injuries to his corner store at the southwest corner of Cherry and Orchard streets, in Elizabeth, due to a collision between the northbound bus of the appellant and the westbound truck of the other defendant, Eastern Carrier, Incorporated. There was a judgment against both defendants, the second not appearing.
The substance of the appeal is that there was no evidence on which to predícate a finding of negligence as against the appellant by the trial judge sitting without a jury. We think the claim is not well founded. An attack is made upon the testimony of one of the witnesses who testified he saw the accident, on the ground that he had told the police officer that he knew nothing about the case and had not seen the accident; but whatever impeachment may be in that fact, the force of that impeachment was for the trial judge. It was open to him to find that the bus of the appellant proceeded at a high speed across Orchard street from south to north in the face of the truck coming from its right. The truck driver may well have had the right of way in view of the Traffic act, and *666his testimony indicates that the appellant’s bus suddenly appeared in front of him; that he was obliged to throw his truck over to his left in an attempt to avoid a square collision with the bus; that he struck the bus on the right rear, and as a result of the collision the truck-landed in the show window of the drug store.
The questions of negligence were purely questions of fact, and for the determination of the trial judge, sitting without a jury, and we think that we are not in a position to disturb his conclusions thereon.
The judgment will accordingly be affirmed.